Case: 20-10040    Date Filed: 08/27/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-10040
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:19-cr-00096-CEM-DCI-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus


KENNETH SMITH,
a.k.a. Kenneth Corn,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (August 27, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and BRASHER, Circuit
Judges.

PER CURIAM:
              Case: 20-10040     Date Filed: 08/27/2020   Page: 2 of 2



      A. Brian Phillips, appointed counsel for Kenneth Smith in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Smith’s convictions and sentences are AFFIRMED.




                                         2